In a proceeding under section 330 of the Election Law (1) to invalidate a petition designating Joseph J. Dowd as a candidate of the Liberal party in the primary election for the office of Member of the Assembly from the Third Assembly District, Kings County; and (2) to enjoin the Board of Elections from placing his name on the official primary ballot, said candidate and the named committee on vacancies appeal from an order of the Supreme Court, Kings County, entered August 24, 1962, which granted the application, after a hearing. Order affirmed, without costs. No opinion. Leave to appeal to the Court of Appeals granted. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.